ORDER

William Weaver, an Ohio resident proceeding pro se, appeals a district court judgment dismissing his complaint filed under the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”), the Uniformed Services Employment and Reemployment Act, 38 U.S.C. § 4323(b)(3) (“USERA”), and Ohio Rev.Code Ann. § 4112.01. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
In this action, Weaver raises claims related to his ex-employer’s, the Garber Company, and Garber’s parent, Caraustar Industries, Inc. (collectively, “Garber”), termination of his employment as a “pressman” on September 23, 1998. The district court entered summary judgment in favor of Garber, dismissing the complaint on the ground of res judicata. This timely appeal followed.
Our review of the district court’s order is de novo. See Holloway v. Brush, 220 F.3d 767, 772 (6th Cir.2000); Black v. Ryder/P.I.E. Nationwide, Inc., 15 F.3d 573, 582 (6th Cir.1994). Upon review, we conclude that the doctrine of res judicata was appropriately invoked for the reasons stated by the district court in its memorandum and order filed February 26, 2001. See Wilkins v. Jakeway, 183 F.3d 528, 532 (6th Cir.1999); Kane v. Magna Mixer Co., 71 F.3d 555, 560 (6th Cir.1995).
Accordingly, the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.